UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ENTES INDUSTRIAL PLANTS,                       :
CONSTRUCTION AND ERECTION                      :
CONTRACTING CO. INC.,                          :
     Petitioner,                               :      Civil Action No.:     18-2228 (RC)
                                               :
       v.                                      :      Re Documents Nos.: 1, 19
                                               :
THE KYRGYZ REPUBLIC and THE,                   :
MINISTRY OF TRANSPORT AND                      :
COMMUNICATIONS OF THE KYRGYZ                   :
REPUBLIC                                       :
     Respondent.                               :

                                          ORDER

   DENYING RESPONDENTS’ MOTION TO DISMISS THE PETITION TO CONFIRM FOREIGN
ARBITRATION AWARD FOR FORUM NON CONVENIENS; CONFIRMING THE PETITION AS TO THE
   MINISTRY OF TRANSPORT AND COMMUNICATIONS OF THE KYRGYZ REPUBLIC; AND
                      ORDERING SUPPLEMENTAL BRIEFING

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, the Petitioner’s Petition to Confirm and Enforce Arbitral Award

(ECF No. 1) is GRANTED IN PART and the Respondents’ Motion to Dismiss (ECF No. 19) is

DENIED. It is hereby:

       ORDERED that the Petition is GRANTED as to the Ministry of Transport and

Communications of the Kyrgyz Republic; and it is

       FURTHER ORDERED that the parties shall file supplemental briefs with the Court on

or before November 16, 2019, as described in the Memorandum Opinion.

       SO ORDERED.


Dated: October 17, 2019                                        RUDOLPH CONTRERAS
                                                               United States District Judge